March 12, 2010


Ms. Sarah B. Duncan
Locke Lord Bissell & Liddell,  LLP
100 Congress Avenue, Suite 300
Austin, TX 78701
Mr. Scott Rothenberg
Law Offices of Scott Rothenberg
2777 Allen Pkwy., Ste. 1000
Houston, TX 77019

RE:   Case Number:  07-0340
      Court of Appeals Number:  01-06-00129-CV
      Trial Court Number:  2003-36752

Style:      SPIR STAR AG
      v.
      LOUIS KIMICH

Dear Counsel:

      Today the Supreme Court  of  Texas  issued  an  opinion  and  enclosed
judgment in the above-referenced cause.   You  may  obtain  a  copy  of  the
opinion   at:   http://www.supreme.courts.state.tx.us/historical/recent.asp.
If you would like the opinion by email,  please  contact  Claudia  Jenks  at
claudia.jenks@courts.state.tx.us or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. M. Karinne         |
|   |McCullough             |
|   |Mr. Charles Bacarisse  |